PER CURIAM.
The plaintiff, husband, was granted a decree of divorce and the defendant and counterclaimant, wife, appealed. Each party charged the other with desertion. Because of the involved factual background which covered the actions of the parties during a thirty-year period, the case presents some difficulty. However, upon review, the ultimate question is whether there was sufficient evidence to sustain the decree and we conclude that the evidence viewed in its most favorable light can be so construed. E.g., Schuberth v. Schuberth, Fla.1951, 52 So.2d 332; Monsalvatge v. Monsalvatge, 153 Fla. 763, 15 So.2d 838.
Affirmed.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.